Matter of Farkas (2018 NY Slip Op 08298)





Matter of Farkas


2018 NY Slip Op 08298


Decided on December 5, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 5, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
WILLIAM F. MASTRO
REINALDO E. RIVERA
MARK C. DILLON
RUTH C. BALKIN, JJ.


2014-08030	ONMOTION FOR REINSTATEMENT

[*1]In the Matter of Jeffrey A. Farkas, admitted as Jeffrey Alan Farkas, a suspended attorney. 


(Attorney Registration No. 2095651)
 

DECISION & ORDER
Motion by Jeffrey A. Farkas for reinstatement to the Bar as an attorney and counselor-at-law. Mr. Farkas was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on February 4, 1987, under the name Jeffrey Alan Farkas. By decision and order on application of this Court dated December 31, 2014, the Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts was authorized to institute and prosecute a disciplinary proceeding against Mr. Farkas based on a verified petition dated August 25, 2014, and the issues raised were referred to Honorable Jerome M. Becker, as Special Referee, to hear and report. By opinion and order of this Court dated October 21, 2015, Mr. Farkas was suspended from the practice of law for a period of two years, effective November 20, 2015 (see Matter of Farkas, 133 AD3d 81). By decision and order on motion of this Court dated October 19, 2017, Mr. Farkas's motion for reinstatement was held in abeyance and the matter was referred to the Committee on Character and Fitness to investigate and report on Mr. Farkas's character and fitness to practice law.
Upon the papers filed in support of the motion and the papers filed in relation thereto, and the report of the Committee on Character and Fitness and the exhibits annexed thereto, it is
ORDERED that the motion is granted; and it is further,
ORDERED that, effective immediately, Jeffrey Alan Farkas is reinstated as an attorney and counselor-at-law and the Clerk of the Court is directed to restore the name of Jeffrey Alan Farkas to the roll of attorneys and counselors-at-law.
SCHEINKMAN, P.J., MASTRO, RIVERA, DILLON and BALKIN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court